UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-49677 WEST BANCORPORATION, INC. (Exact Name of Registrant as Specified in its Charter) IOWA 42-1230603 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 22nd Street, West Des Moines, Iowa 50266 Telephone Number:(515) 222-2300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of April 28, 2010, there were 17,403,882 shares of common stock, no par value outstanding. 1 WEST BANCORPORATION, INC. INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2010 and 2009 6 Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2010 and 2009 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 8 Notes to the Consolidated Financial Statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 33 Signatures 34 Index to Exhibits 35 2 Index PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements West Bancorporation, Inc. and Subsidiary Consolidated Balance Sheets (unaudited) (in thousands, except per share data) March 31, 2010 December 31, 2009 ASSETS Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Securities available for sale Federal Home Loan Bank stock, at cost Loans held for sale Loans Allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Bank-owned life insurance Other real estate owned Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time of $100,000 or more Other time Total deposits Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings Subordinated notes Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, with a liquidation preference of $1,000 per share; authorized 50,000,000 shares; 36,000 shares issued and outstanding at March 31, 2010 and December 31, 2009 Common stock, no par value; authorized 50,000,000 shares; 17,403,882 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Index West Bancorporation, Inc. and Subsidiary Consolidated Statements of Operations (unaudited) Three months ended March 31, (in thousands, except per share data) Interest income: Loans, including fees $ $ Securities: U.S. Treasury, government agencies and corporations States and political subdivisions Corporate notes and other investments Federal funds sold and other short-term investments Total interest income Interest expense: Demand deposits Savings deposits Time deposits Federal funds purchased and securities sold under agreements to repurchase 56 91 Subordinated notes Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust services Gains and fees on sales of residential mortgages Increase in cash value of bank-owned life insurance Gain from bank-owned life insurance - Other income Total noninterest income Investment securities gains (losses), net: Total other-than-temporary impairment losses - ) Portion of loss recognized in other comprehensive income (loss) before taxes - - Net impairment losses recognized in earnings - ) Realized securities gains, net 46 Investment securities gains, net 46 38 Noninterest expense: Salaries and employee benefits Occupancy Data processing FDIC insurance expense Other expenses Total noninterest expense Income before income taxes Income taxes Income from continuing operations (Continued on next page) 4 Index West Bancorporation, Inc. and Subsidiary Consolidated Statements of Operations (continued) (unaudited) Three months ended March 31, (in thousands, except per share data) Discontinued operations: Income from discontinued operations before income taxes - 7 Income taxes - 3 Income from discontinued operations - 4 Net income Preferred stock dividends and accretion of discount ) ) Net income available to common stockholders $ $ Earnings per common share: Basic and diluted earnings per common share from continuing operations $ $ Basic and diluted earnings per common share from discontinued operations $
